Citation Nr: 0813498	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, in pertinent part, 
the RO denied service connection for GERD.   

In the instant decision, the Board denies service connection 
for GERD based on the finding that recent medical and X-ray 
examinations and with competent opinions have ruled out a 
current diagnosis of GERD.  However, since the veteran had 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, and some of his upper gastrointestinal 
symptoms have not been attributed to a diagnosed disease, the 
Board finds that a claim for service connection for upper 
gastrointestinal symptoms due to an undiagnosed illness, to 
include pyrosis and regurgitation under the provisions of 
38 C.F.R. § 3.317, is raised by the record.  The RO is 
directed to take appropriate action regarding this claim.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The overwhelming preponderance of the competent evidence 
of record, to include reports of medical and X-ray 
examinations with competent opinions, is against a current 
diagnosis of GERD.



CONCLUSION OF LAW

Service connection for claimed GERD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim for service connection for GERD.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  

The veteran was issued multiple VCAA notification letters 
during the pendency of this appeal, including a letter issued 
in March 2004 that informed the veteran that VA had received 
his pre-discharge claim for benefits, include a claim for 
GERD.  In March 2006, the veteran was issued a letter 
regarding the evidence and information needed to establish a 
disability rating and an effective date, as outlined in 
Dingess.  These notices fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter was issued after the rating decision on 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
September 2006 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that an SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and VA medical records, including 
thorough VA examinations provided in April 2004 and August 
2006, to include upper gastrointestinal X-ray series.  After 
review of the examination reports, the Board finds that they 
provide competent, non-speculative evidence regarding whether 
the veteran currently has GERD.  Thus, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has GERD that began during 
service.  He filed a claim for service connection for GERD, 
among other disabilities, in March 2004 (prior to discharge 
from service). 

Review of the service medical records reveals that the 
veteran sought treatment for stomach complaints during 
service.  A May 2001 treatment record documents that the 
veteran was diagnosed as having GERD.  In an October 2002 
treatment record, a clinician again diagnosed that veteran as 
having GERD and noted that the veteran took Aciphex for it.  

In January 2003, the veteran underwent a sigmoidoscopy or 
study of the lower gastrointestinal system.  The indication 
for the procedure was gastrointestinal bleeding.  The 
clinician completing the procedure found that the veteran had 
hyperemia with abnormal vasculature, which he noted could be 
a normal variant, resolving colitis or chronic asymptomatic 
colitis.  The sigmoidoscopy was otherwise normal.  The Board 
notes that the veteran is service connected for hemorrhoids.

The veteran underwent a VA contract examination in April 2004 
(prior to discharge from service).  The examiner reported 
that the veteran was diagnosed as having GERD in 2001, for 
which he took Aciphex.  The examiner reported the history of 
the disability, noting that the veteran had reflux and 
regurgitation of stomach contents.  This occurred as often as 
twice a month.  An upper gastrointestinal X-ray examination 
was within normal limits.  The examiner concluded that the 
diagnostic criteria for GERD were not met as there was no 
pathology to render such a diagnosis.

The veteran was discharged from the service in June 2004.  
The record contains a January 2005 treatment record from the 
Brooke Army Medical Center.  Esophageal reflux is listed 
under the veteran's "problem list."

The veteran underwent an additional VA examination in August 
2006.  The examiner noted review of the claims file.  The 
clinician documented that the veteran had pyrosis when he 
eats spicy food, which the veteran did about once a month.  
The examiner also noted that the veteran had substernal 
discomfort about once a month when he eats spicy food, and 
that he has reflux about once a month.  The examiner 
indicated that the veteran continued to take Aciphex, and 
that this prescription relieved the discomfort.  The 
clinician opined that the veteran had no clinical symptoms of 
GERD at the time of the examination.  The upper 
gastrointestinal X-ray examination performed in conjunction 
with this examination was read as negative for GERD.

Analysis

The Board finds that service connection for GERD is not 
warranted because the overwhelming preponderance of the 
competent evidence, to include clinical and X-ray 
examinations performed in recent years to specifically 
determine if the veteran has the disease at issue, is against 
a current diagnosis of GERD.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The record indicates that the veteran was diagnosed as having 
GERD during service.  The examiners in the April 2004 VA 
contract examination completed shortly before discharge from 
service and the VA examination performed in August 2006, 
however, found that the veteran did not have GERD.  While 
GERD was listed as one of the veteran's "problems" in a 
January 2005 record, this record does not provide a basis or 
date for a diagnosis of GERD.  As the opinion of examiner in 
the April 2004 report provided a rationale for the finding 
that there was no current diagnosis of GERD, and the August 
2006 examiner's opinion of no current diagnosis of GERD was 
provided after review of the claims file and examination of 
the veteran, the Board finds that these examination reports 
with pertinent clinical and laboratory findings and competent 
opinions are of significant probative value.  Simply put, the 
overwhelming preponderance of the competent evidence of 
record, to include the reports of medical and X-ray 
examinations with competent opinions noted above, is against 
a current diagnosis of GERD.

The Board is aware that the veteran contends that he has 
symptoms of regurgitation and pyrosis and the examiners have 
not questioned that the veteran has these symptoms, for which 
he takes medication.  As noted above, however, service 
connection requires a current diagnosis.  If the veteran 
again receives a diagnosis of GERD in the future, he is 
encouraged to file an application to reopen his claim for 
service connection.  In addition, as noted above, while not 
claimed, the Board has raised from the record and referred a 
claim for service connection for upper gastrointestinal 
symptoms due to an undiagnosed illness to the RO for 
appropriate action.  See 38 C.F.R. § 3.317.

Although the veteran contends that he has GERD related to 
service, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis of GERD.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Washington, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for GERD, 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).






ORDER

Service connection for GERD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


